COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-439-CR


CAYETANO MARINO CASAS                                                  APPELLANT

                                            V.

THE STATE OF TEXAS                                                           STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      In one issue, appellant Cayetano Marino Casas appeals his twenty-five year

sentence as unconstitutionally disproportionate to his commission of the first-degree

felony offense of aggravated assault with a deadly weapon on a family member. 2

W e affirm.




      1
           See Tex. R. App. P. 47.4.
      2
           See Tex. Penal Code Ann. § 22.02(b)(1) (Vernon Supp. 2009).
      Appellant entered an open guilty plea to aggravated assault with a deadly

weapon on a family member. 3 The trial court sentenced him to twenty-five years’

confinement. No motion for new trial appears in the clerk’s record, and no other

document filed in the trial court includes appellant’s contention that he received

disproportionate punishment. 4 On appeal, appellant contends that his sentence is

excessive in light of his guilty plea, which he suggests is a mitigating factor, and in

light of his assertion that the provision of the penal code to which he pled guilty was

changed from a second-degree felony to a first-degree felony months before he

committed the crime.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds for

the desired ruling if they are not apparent from the context of the request, objection,

or motion. Tex. R. App. P. 33.1(a)(1). Further, the trial court must have ruled on the

request, objection, or motion, either expressly or implicitly, or the complaining party

must have objected to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2).

Even constitutional errors may be forfeited by failing to preserve error. See Curry

v. State, 910 S.W .2d 490, 496 & n.2 (Tex. Crim. App. 1995). Preservation of error




      3
         Appellant’s indictment alleges that he stabbed a member of his family with
a knife.
      4
        Appellant waived the appearance of a court reporter, so there is no
reporter’s record.

                                          2
is a systemic requirement. Archie v. State, 221 S.W .3d 695, 698 (Tex. Crim. App.

2007).

      A disproportionate sentence claim must be preserved for appellate review.

Kim v. State, 283 S.W .3d 473, 475 (Tex. App.—Fort W orth 2009, pet. ref’d).

Because appellant did not raise his excessive punishment complaint in the trial

court, he has forfeited that complaint on appeal. See Tex. R. App. P. 33.1(a)(1);

Mercado v. State, 718 S.W .2d 291, 296 (Tex. Crim. App. 1986) (“As a general rule,

an appellant may not assert error pertaining to his sentence or punishment where

he failed to object or otherwise raise such error in the trial court.”); Timms v. State,

Nos. 02-09-00306-CR, 02-09-00307-CR, 02-09-00308-CR, 02-09-00309-CR, 2010

W L 1509776, at *1 (Tex. App.—Fort W orth Apr. 15, 2010, pet. filed); Kim, 283

S.W .3d at 475; Thompson v. State, 243 S.W .3d 774, 775–76 (Tex. App.—Fort

W orth 2007, pet. ref’d). Thus, we overrule his sole issue and affirm the trial court’s

judgment.



                                               PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and W ALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 24, 2010




                                           3